Title: From Thomas Jefferson to Albert Gallatin, 26 June 1804
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr Gallatin 
            June 26. 04.
          
          I return you the papers in the case of the Spanish ship which having put in in distress is condemned as un-seaworthy. I think it clear that the Xth. article of the Spanish treaty intended to provide for relading indifferently in any vessel, otherwise the case of wreck for which it was intended to provide would be left unprovided. but the legislative provision having been deemed more narrow, I see no remedy but to extend all the favor the case admits to the party, and to lay the matter before Congress for a provision commensurate with the treaty, and for indemnification to the party. Affectionate salutations.
        